Citation Nr: 1826845	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-36 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2018, the Veteran testified before the Board via videoconference.


FINDING OF FACT

The Veteran's right hip disability was not caused or aggravated by the Veteran's service or service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. §  3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If the claimed disability is not one listed under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms can support the claim. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends that his current right hip disability was caused or aggravated by his service, when he fell from a truck and injured his low back, or was caused or aggravated by his service-connected low back disability.

The service treatment records document ongoing low back pain after an injury, such as a record dated in May 1965.  However, these records do not reference complaints related to the right hip.

The post-service treatment records are also silent as to any right hip disability until the early-to-mid 2000s.  Specifically, an August 1974 VA examination and a May 2001 VA examination related to the Veteran's service-connected low back disability do not reference any report of pain or problems related to the right hip.  A November 2004 VA treatment record references the Veteran's ongoing low back pain that he reported radiated to his thighs, heels, and toes. 
In August 2012, the Veteran reported that he was experiencing low back problems as well as right hip pain.  On October 2012 VA examination, the examiner noted that the Veteran had undergone a right hip x-ray in 2003 that had shown degenerative arthritis of the hip.  On examination, he reported first experiencing chronic right hip pain in 2010.  After completing physical examination of the Veteran and reviewing the claims file, the examiner concluded that it was less likely than not that the Veteran's right hip disability was caused or aggravated by his service or service-connected low back disability.  The examiner explained that x-rays of the bilateral hips documented mild bilateral degenerative joint disease that was age-related.  If the Veteran's right hip disability was caused or aggravated by an abnormal gait or decades of abnormal weight-bearing, as was contended by the Veteran, one would not expect both hips to document equal amounts of degenerative joint disease that was only mild for the Veteran's age.  The examiner discussed the case with a rehabilitative medicine physician and reviewed literature in support of the opinion reached.

The Board finds that the August 2012 VA opinion in competent and persuasive evidence that weighs heavily against the Veteran's claim.  The examiner took into consideration the Veteran's contention, that his hip pain was related to years of a change of gait and weight-bearing due to his low back disability, reviewed his medical history and medical literature, but determined that the Veteran's current right hip disability was unlikely to have been caused or aggravated by his low back disability based upon the Veteran's specific pathology.  The Board finds that this opinion is also consistent with the medical evidence of record.  The service treatment records and post-service treatment records do not reference an injury to the right hip at the time of service injury, nor do they document reports of right hip symptoms until approximately 40 years following service separation.  The records also do not demonstrate a chronic altered gait or change to weight-bearing.  Significantly, on 1974 VA examination conducted about a decade following the in-service injury, the Veteran reported back pain that radiated to his legs and did not mention hip pain or problems.  On examination, his gait was noted to be normal and there was no evidence of favoring of the back.  The same was true regarding his gait on 2001 VA examination.

Based upon the above, the Board places less weight on the March 2018 opinion submitted by the Veteran's physician.  In March 2018, the Veteran's physician conducted physical examination of the Veteran and reviewed his service treatment records.  The physician opined that the Veteran's degenerative joint disease and lumbar radiculopathy of the right leg were related to the trauma that he experienced in service, and that those conditions were related to the Veteran's low back disability.  However, the physician provided no rationale for the opinion reached, lowering the probative value of the opinion.  The physician does not explain how the low back disability or service trauma caused or aggravated the Veteran's right hip disability, and such is necessary when taking into consideration the VA examiner's conclusions.  It is also unclear why the examiner grouped the Veteran's right hip arthritis and right lower extremity radiculopathy together in the conclusion reached, as these are two different disabilities despite that they affect the same side of the body.  Given the vague and unclear nature of the physician's opinion, as well as its inconsistency with the medical evidence of record, the Board finds that it is outweighed by the 2012 VA opinion.

While the Veteran is competent to report symptoms of hip pain, he is not competent to relate his right hip disability to his lumbar spine disability or to service trauma, as that conclusion requires medical training and knowledge.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).   In that regard, the competent and persuasive medical evidence does not support the Veteran's assertions,  Thus, the Board places less probative weight on his contentions in this respect.

Accordingly, when taking into consideration the above, the Board finds that service connection for a right hip disability is not warranted.







ORDER

Service connection for a right hip disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


